Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 1 of 17 PageID #: 6072



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------x
  ALEXSAM, INC.,

  Plaintiff,
                                                               MEMORANDUM & ORDER
  v.
                                                               15- CV-2799 (ILG) (SMG)
  MASTERCARD INTERNATIONAL
  INC.,

  Defendant.
  ---------------------------------------------------------x

  GLASSER, Senior United States District Judge:

          This is an action for breach of a patent license agreement, brought by Plaintiff Alexsam,

  Inc. (“Alexsam”) against Defendant MasterCard International Inc. (“MasterCard”). (Compl. ¶ 1).

  The Court is in receipt of three Reports and Recommendations by Magistrate Judge Stephen M.

  Gold, dated June 11, 2018 (“June R&R”), October 16, 2018 (“October R&R”) and December 5,

  2018 (“December R&R”). (ECF Nos. 186, 200, 204). Alexsam objects to the June and December

  R&Rs. (ECF Nos. 188, 205). MasterCard objects to the December R&R. (ECF No. 204). Neither

  party objects to the October R&R.

          For the reasons discussed below, Alexsam’s objections are denied in their entirety.

  MasterCard’s objection is granted. Accordingly, the June and October R&Rs are adopted in full

  and the December R&R is adopted in part.

                                                 BACKGROUND

          MasterCard processes payments between the banks of merchants and credit card holders.

  (Compl. ¶ 3). Alexsam holds two business method patents1 for a multi-card transaction processing



  1
    These are United States Patents Nos. 6,000,608 (“'608 Patent”) and 76,189,787 (“'787 Patent”).
  (See June R&R 1).
                                                           1
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 2 of 17 PageID #: 6073



  system. (Id. ¶ 2). The novel aspect of Alexsam’s system is its use of bank identification numbers

  to process prepaid cards on devices normally used for credit card transactions. (June R&R 3). This

  allows phone cards, gift cards, medical cards and customer loyalty cards to function like credit

  cards.

           In a May 2005 agreement, Alexsam granted MasterCard a license to use the patents.

  (ECF No. 1-6, “License Agmt.”). MasterCard in turn agreed to pay royalties for each transaction

  it processed using the patented method, and to provide a monthly accounting thereof. (Id. §§ 4.1,

  4.2).

           Alexsam sued for breach of the license agreement on May 14, 2015, alleging that

  MasterCard violated its royalty and reporting obligations. (Compl. ¶¶ 21–27). MasterCard argues

  that Alexsam’s underlying patents are invalid based on recent Federal Circuit case law, and seeks

  a declaration of their invalidity from this Court. (Answer ¶¶ 49–137).

           While this case remained pending, MasterCard petitioned the Patent Trial and Appeal

  Board (“PTAB”) for covered business method review of the licensed patents. (See ECF Nos. 125-

  3, 125-4). Alexsam opposed the petitions, on the ground that the license agreement’s covenant not

  to sue eliminated MasterCard’s standing to seek such declaratory relief.2 (ECF No. 193-3 at 3).

  That covenant reads as follows:

           Alexsam hereby agrees and covenants to not at any time initiate, assert, or bring
           any claim (in any court, administrative agency, or other tribunal, anywhere in the
           world) against MasterCard, for any claim or alleged liabilities of any kind and
           nature, at law, in equity, or otherwise, known and unknown, suspected and


  2
    The America Invents Act (“AIA”) provides that “[a] person may not file a petition for a
  transitional proceeding with respect to a covered business method patent unless the person or the
  person’s real party in interest or privy has been sued for infringement of the patent or has been
  charged with infringement under that patent.” AIA § 18(a)(1)(B). “Charged with infringement” is
  defined as a “real and substantial controversy regarding infringement of a covered business method
  patent . . . such that the petitioner would have standing to bring a declaratory judgment in Federal
  court.” 37 C.F.R. § 42.302(a).
                                                   2
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 3 of 17 PageID #: 6074



           unsuspected, disclosed and undisclosed, relating to Licensed Transactions arising
           or occurring before or during the term of this Agreement.

  (License Agmt. § 2.2) (emphasis added). The PTAB agreed with Alexsam, and dismissed

  MasterCard’s petitions for lack of standing. MasterCard Int’l Inc. v. Alexsam, Inc., No. CBM2017-

  00042, 2017 WL 4221130 (P.T.A.B. Sept. 21, 2017) (declining to review the '608 Patent);

  MasterCard Int’l Inc. v. Alexsam, Inc., No. CBM2017-00041, 2017 WL 4221401 (P.T.A.B. Sept.

  21, 2017) (declining to review the '787 Patent).3

           During the course of litigation, questions arose regarding the construction of various patent

  claims, the interpretation of the license agreement, the preclusive effect of the PTAB decisions

  and the law of the case. Judge Gold resolved those questions in three Reports and

  Recommendations, which this Court now reviews.

                                         LEGAL STANDARD

           When examining a report and recommendation, the court reviews de novo “those portions

  of the report . . . to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b).

  However, where there are no timely objections, “the district court need only satisfy itself that there

  is no clear error on the face of the record.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P.

  72(a).

                                             DISCUSSION

      I.      Patent Claim Construction

           In the June 11, 2018 Report and Recommendation, Judge Gold constructed Alexsam’s

  patent claims for a “debit/medical services card” system, a “loyalty card” system, and a




  3
    The PTAB issued two decisions, corresponding to each patent. While only one of these decisions
  is provided in the Court record (ECF No. 193-4), they are identically worded.

                                                      3
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 4 of 17 PageID #: 6075



  “preselected information receiving device system.” (June R&R 20–21).45 Alexsam objects to these

  constructions, and so the Court reviews them de novo. See Fed. R. Civ. Proc. 72(b). MasterCard

  did not object to the June R&R.

                   A. Appropriateness of Patent Claim Construction

            Alexsam’s first objection is that Judge Gold should not have engaged in patent claim

  construction in the first place. Alexsam argues that MasterCard has “already admitted that it has

  not paid for Licensed Transactions,” which purportedly “constitutes a material breach” of the

  license agreement.6 (ECF No. 188 at 1–2). This argument is unpersuasive. Before this Court

  reaches the question of whether MasterCard breached the License Agreement, it must necessarily

  construct the underlying patent claims. This is because, as Judge Gold correctly noted, the License

  Agreement “defines ‘licensed transactions’ as those covered by the patents.” (June R&R 2; see

  also License Agmt. § 1.3). To adopt Alexsam’s position would contravene a bedrock principle of

  federal patent law: that royalty obligations under a patent license agreement are not enforceable if

  the underlying patent is invalid. Lear, Inc. v. Adkins, 395 U.S. 653, 674 (1969) (citing “strong

  federal policy favoring the full and free use of ideas in the public domain”); see also Stephen

  Yelderman, Do Patent Challenges Increase Competition?, 83 U. Chi. L. Rev. 1943, 2004 (2016)

  (“One of the most significant judicial interventions to encourage patent challenges has been the




  4
    The June R&R followed a claim construction hearing in accordance with Markman v. Westview
  Instruments, 517 U.S. 370, 372 (1996).
  5
    Judge Gold also recommended in the June R&R that the Court reject MasterCard’s contention
  that the phrase “transmitting a rejection code to said point-of-sale device if said pin entered does
  not correspond to said identification number” renders certain patent claims indefinite. (June R&R
  18–20). MasterCard does not object to, and this Court finds no clear error with, this portion of the
  June R&R. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).
  6
      MasterCard disputes that it has admitted to breaching the license agreement. (ECF No. 191 at 3).
                                                    4
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 5 of 17 PageID #: 6076



  ‘unmuzzling’ of licensees under [Lear] and its progeny.”). Indeed, MasterCard asserts invalidity

  as an affirmative defense to the claimed breach. (See Answer ¶¶ 6, 8, 57, 62).

                  B. “Debit/Medical Services Card”

          Judge Gold constructed “debit/medical services card”7 as “a card that can function as part

  of a multifunction card system as both a debit card and a medical services card, the different

  functions depending upon the database the system is directed to access when the card is used.”

  (June R&R 10). Alexsam does not object to this construction per se. However, it does object to

  certain dicta in the June R&R that the debit/medical services card must be “swiped through a

  [point-of-sale] device.” (ECF No. 188 at 3–4). The Court does not address this dicta, which had

  no bearing on Judge Gold’s ultimate conclusions. See Davis v. Post Univ., Inc., No. 9:18-CV-

  81004, 2019 WL 904790, at *1 (S.D. Fla. Feb. 22, 2019) (“Although Plaintiff objects to

  certain dicta in the Report, it is not necessary for the Court to adopt such dicta [in adopting a report

  and recommendation].”) Judge Gold’s construction of the “debit/medical services card” claim is

  therefore adopted.

                  C. “Loyalty Card”

          Alexsam further objects to Judge Gold’s construction of “loyalty card”8 as “a card, separate

  from a card used to purchase goods or services, used to reward a consumer’s loyalty account at the

  point of sale in real time as a purchase takes place.” (ECF No. 188 at 5). Alexsam concedes that a

  loyalty card may be a separate card, but disagrees that it must be a separate card. (Id. at 8). In

  support of this argument, it points to Patent Claim 58 of the '608 Patent, which makes reference to



  7
   The description of the “debit/medical services card” system comprises Claim 32 of the '608
  Patent. (R&R 1 at 11).
  8
    The description of the “loyalty card” system comprises Claim 20 of the '608 Patent and forms an
  integral part of Claim 27 of the '787 Patent. (June R&R 13).
                                                     5
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 6 of 17 PageID #: 6077



  a “loyalty card” as part of a larger “multi-function card system.” (Id. at 9). However, Judge Gold

  already considered and rejected this argument in thorough and convincing fashion:

         To be sure, some language in the specification described the preferred embodiment
         of the invention as a multifunction card system capable of performing all functions
         the specification describes. But while many of the patent claims begin by describing
         a “multifunction card system,” '608 Claim 20 begins by describing a loyalty card
         system. If this difference is to be recorded any meaning, the distinction must be
         between cards capable of performing multiple functions, and those that function
         only as a loyalty card.

  (June R&R 15). The Court agrees in full with this analysis.

         Alexsam also objects to Judge Gold’s construction of “loyalty card” on the grounds that he

  construed that term “with reference to the accused products.” (ECF No. 188 at 7). This objection

  is based entirely on the transcript of the claim construction hearing held by Judge Gold, and not

  on his written Report and Recommendation. (Id. at 7–8). Accordingly, the Court may not consider

  it. See Fed R. Civ. P. 72(b) (permitting de novo review only of “specific written objections to the

  proposed findings and recommendations”).

         Judge Gold’s construction of the term “loyalty card” is therefore adopted.

                 D. “Preselected Information Receiving Device”

         Finally, Judge Gold constructed the patent claim for a “preselected information receiving

  device”9 as “a device, such as an electronic mail device, facsimile device, or voice response device,

  selected in advance from among two or more devices to receive the requested information.” (June

  R&R 16) (emphasis added). Alexsam objects to the emphasized language above, solely on the

  grounds that the finder of fact might mistake it for an exclusive list of applicable devices. (ECF

  No. 188 at 13). On the contrary, Judge Gold’s use of the words “such as” makes abundantly clear




  9
    The description of the “debit/medical services card” system comprises Claim 31, Step E of the
  '787 Patent. (June R&R 11).
                                                   6
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 7 of 17 PageID #: 6078



  that the list is not exclusive. There is no risk of confusion to the factfinder. The Court adopts Judge

  Gold’s construction of this patent claim in full.

       II.       Plaintiff’s Motion to File a Supplemental Complaint

              On October 16, 2018, Judge Gold issued a Report and Recommendation denying

  Alexsam’s motion to file a supplemental complaint. (October R&R 17). That supplemental

  complaint would have added a claim for breach of the license agreement’s forum selection clause.

  (Id. at 2).10 Neither party objected, and so this Court “need only satisfy itself that there is no clear

  error on the face of the record.” Ningbo Yang Voyage Textiles Co. v. Sault Trading, No. 1:18-cv-

  1961 (ARR) (ST), 2019 WL 5394568, at *1 (E.D.N.Y. Oct. 22, 2019).

              Finding no clear error,11 the Court adopts the October R&R in its entirety. Alexsam’s

  motion to file a supplemental complaint is therefore denied.

       III.      The December Report & Recommendation

              In the December 5, 2018 Report and Recommendation, Judge Gold denied MasterCard’s

  motion for summary judgment and Alexsam’s motion to dismiss. (Dec. R&R 12). MasterCard

  objects to the portion of the R&R regarding its motion for summary judgment. (ECF No. 206).

  Alexsam objects to the portion regarding its motion to dismiss. (ECF No. 205).



  10
    The license agreement’s forum selection clause provides that any dispute “arising out of” the
  contract must be brought solely and exclusively in the Southern District of New York or the
  Eastern District of New York. (License Agmt. § 17). Alexsam argued that MasterCard breached
  that clause when it sought covered business method review by the PTAB. (ECF No. 97 at 5–6).
  11
     The Court should grant leave to amend a complaint when justice so requires, but not where it
  would be futile or cause undue delay. Fed. R. Civ. P. 15(d); Burch v. Pioneer Credit Recovery,
  Inc., 551 F.3d 122, 126 (2d Cir. 2008). Judge Gold concluded, for a number of compelling reasons,
  that adding a claim for breach of the forum selection clause would be futile. (Oct. R&R 4–5). In
  particular, interpreting the forum selection clause to preclude the PTAB proceeding would render
  it void on the public policy grounds articulated in Lear v. Adkins and its progeny. (Oct. R&R 11–
  13); see Lear, 395 U.S. at 670; Warner-Jenkinson Co. v. Allied Chem. Corp., 567 F.2d 184, 188
  (2d Cir. 1977).
                                                      7
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 8 of 17 PageID #: 6079



         For the reasons stated below, MasterCard’s objection is granted and Alexsam’s objection

  is denied. Accordingly, the December R&R is adopted in part. MasterCard’s motion for summary

  judgment is granted, and Alexsam’s motion to dismiss is denied.

             A. Defendant’s Motion for Summary Judgment

         Pending before the Court is MasterCard’s motion for summary judgment, on judicial

  estoppel grounds. (ECF No. 193). The doctrine of judicial estoppel applies where: (1) a party’s

  later position is clearly inconsistent with its earlier position; (2) the former position was adopted

  in some away by the Court in an earlier proceeding; and (3) the party asserting the two positions

  would gain an unfair advantage. New Hampshire v. Maine, 532 U.S. 742, 743 (2001); Ashmore v.

  CGI Grp., Inc., 923 F.3d 260, 272 (2d Cir. 2019); Organic Seed Growers & Trade Ass’n v.

  Monsanto Co., 718 F.3d 1350, 1358 (Fed. Cir. 2013).

         MasterCard argued before Judge Gold that Alexsam’s broad interpretation of the covenant

  not to sue during the PTAB proceeding precludes Alexsam from seeking royalties in this forum.12

  (ECF No. 193-1 at 6). Alexsam opposed MasterCard’s motion, arguing that whether or not the

  covenant not to sue prohibits a claim for declaratory relief before the PTAB is a separate issue

  from whether the covenant not to sue prohibits a claim for breach of contract before this Court.

  (ECF No. 195 at 15–16).

         Agreeing with Alexsam, Judge Gold recommended that MasterCard’s motion for summary

  judgment be denied. (Dec. R&R 12). MasterCard now objects to that recommendation (ECF No.

  206), and so the Court reviews it de novo. See Fed. R. Civ. Proc. 72(b).




  12
    In the PTAB proceeding, Alexsam successfully argued that the license agreement’s covenant
  not to sue mooted MasterCard’s Article III standing to seek declaratory review of the patent’s
  validity. (ECF No. 193-3 at 3; ECF No. 193-4 at 15).
                                                   8
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 9 of 17 PageID #: 6080



          Judge Gold declined to apply judicial estoppel, on the ground that Alexsam’s positions in

  this forum and the PTAB were not inconsistent: “[Alexsam] never contended that the covenant not

  to sue precluded its breach of contract claim, only [that it precluded MasterCard’s] claim for

  declaratory relief.” (Dec. R&R 5). MasterCard argues that this is a distinction without a difference:

  “the only way to strip a licensee of the right to bring a claim for declaratory relief against the patent

  is to eliminate the threat of paying royalties under that patent.” (ECF No. 206 at 1).

          The Court agrees with MasterCard. In MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118

  (2007), the Supreme Court held that, insofar as Article III is concerned, a patent licensee is not

  obligated to stop making royalty payments under a license agreement before seeking a declaratory

  judgment that the underlying patent is invalid. In resolving this difficult issue, the MedImmune

  Court contemplated a far easier hypothetical case: “There is no dispute [that the constitutional

  standing requirements] would have been satisfied if petitioner had taken the final step of refusing

  to make royalty payments under the . . . license agreement.” Id. at 128. That hypothetical case is

  the one currently before this Court. MasterCard ceased royalty payments under the license

  agreement, believing the underlying patent to be invalid. (Compl. ¶¶ 21–27; Answer ¶¶ 71–72).

  Without the covenant not to sue, there would be no dispute that MasterCard had standing to seek

  a declaratory judgment of invalidity. When Alexsam argued before the PTAB that the covenant

  not to sue eliminates MasterCard’s standing for declaratory relief, it also necessarily took the

  position that the same covenant prohibits a claim for royalties under the license agreement.

          In other words, the refusal to pay royalties under a patent license agreement automatically

  provides the licensee with standing to pursue a declaration of invalidity. It does not matter that the

  PTAB merely held that the covenant not to sue precludes Alexsam from bringing a claim for patent




                                                     9
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 10 of 17 PageID #: 6081



   infringement.13 The covenant not to sue cannot eliminate standing to seek a declaration of

   invalidity unless it also precludes the patent holder from bringing a breach of contract claim for

   royalties.

           Alexsam does not agree that MedImmune stands for this principle. (ECF No. 207 at 3).

   However, a close reading of that case and its progeny demonstrates that MasterCard’s

   interpretation is in fact correct, and that it controls the question of whether Alexsam is judicially

   estopped. A genuine threat of enforcement of intellectual property rights, including a claim for

   royalties under a license agreement, necessarily gives rise to Article III standing. See Already, LLC

   v. Nike, Inc., 568 U.S. 85, 92 (2013) (citing MedImmune, 549 U.S. at 126–127). In Already, the

   Supreme Court found that a trademark holder’s covenant not to sue an infringer defeated

   declaratory judgment jurisdiction, because “[the infringer’s] only legally cognizable injury—the

   fact that [the trademark holder] took steps to enforce its trademark—is now gone, and, given the

   breadth of the covenant, cannot be expected to recur.” Already, 568 U.S. at 100. In Organic Seed

   Growers & Trade Ass’n v. Monsanto Co., 718 F.3d 1350 (Fed. Cir. 2013), the Federal Circuit

   applied this principle in the context of judicial estoppel. The court found that a patent holder’s

   commitment to not take legal action against a would-be infringer14 had preclusive effect. Id. at

   1358 (“If we rely on Monsanto’s representations to defeat the appellants’ declaratory judgment

   claims (as we do), those representations are binding as a matter of judicial estoppel.”) This finding


   13
     It is worth noting that the PTAB did not hold that the covenant not to sue precludes Alexsam
   only from bringing a claim for patent infringement. (ECF No. 193-4 at 15). This Court’s
   determination is therefore not inconsistent with the PTAB decisions, just more expansive.
   14
     While this commitment was not technically a covenant not to sue, the court made clear that it
   would have treated such a covenant in the same way. Organic Seed Growers, 718 F.3d at 1358.
   At issue was whether the Supreme Court’s holding in Already, which involved a covenant not to
   sue, could be applied to the patent holder’s mere “representation” that it would not sue the would-
   be infringers. Id at 1357–58. Accordingly, the existence of a covenant not to sue would only have
   made the court’s decision easier.
                                                    10
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 11 of 17 PageID #: 6082



   of judicial estoppel was, in turn, crucial to the court’s central holding that the would-be infringers

   did not have standing to seek a declaratory judgment of invalidity. Id. at 1360.

          In reaching the opposite conclusion, Judge Gold relied on Leviton Mfg. Co. v. Pass &

   Seymour, Inc., No. 17 Civ. 46 (BMC), 2017 WL 3084404, at *1 (E.D.N.Y. July 19, 2017). In that

   case, the court held that a patent holder’s claim for breach of a license agreement was not a “claim

   of infringement.” Id. at *3. As an initial matter, this Court is not bound by Leviton, and is instead

   required to follow the Federal Circuit’s on-point holding in Organic Seed Growers. Furthermore,

   Leviton was decided in an entirely different context. It does not speak to the specific issue at hand:

   whether a demand for royalties in one forum necessarily creates standing to seek a declaratory

   judgment of invalidity in another forum. If the answer is yes, then Alexsam is judicially estopped

   from demanding royalties from MasterCard.

          Alexsam’s strong disagreement on this point stems, in part, from its erroneous reading of

   35 U.S.C. § 321(a)(1)(B), the statute under which MasterCard petitioned the PTAB for declaratory

   review. Section 321(a)(1)(B) provides that a party may not petition the PTAB for declaratory

   review of a covered business method unless it (1) “has been sued for infringement of the patent,”

   or (2) “has been charged with infringement under that patent.” 35 U.S.C. § 18(a)(1)(B). Alexsam

   appears to believe that whether MasterCard is “charged with infringement” depends on whether

   Alexsam might bring a patent infringement suit against it. (ECF No. 195 at 18). That is not a

   correct reading of the statute.

          A party is “charged with infringement”15 if there is a “real and substantial controversy

   regarding infringement of a covered business method patent . . . such that the petitioner would



   15
     While it was obvious to the PTAB that Alexsam’s action for breach of the license agreement
   was not a “suit for infringement,” less clear was whether it amounted to a “charge of infringement.”
   (ECF No. 193-4 at 6–8, 9–12).
                                                    11
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 12 of 17 PageID #: 6083



   have standing to bring a declaratory judgment in Federal court.” 37 C.F.R. § 42.302(a) (emphasis

   added). As the PTAB recognized, the phrase “charged with infringement” therefore incorporates

   the standing requirements articulated in MedImmune and its progeny. (ECF No. 193-4 at 9) (“[I]n

   our analysis of whether Petitioner has standing on the basis of being charged with infringement,

   we have considered case law addressing when a party might have Article III standing to bring a

   declaratory judgment action.”).

            A demand for royalties pursuant to a license agreement is therefore a “charge of

   infringement” under 35 U.S.C. § 18(a)(1)(B). Particularly illuminating on this point is the PTAB’s

   acknowledgment that if the covenant not to sue did not exist, MasterCard would undoubtedly have

   had standing to bring a declaratory judgment action before the PTAB:

            At first blush, it might appear [under MedImmune] that Petitioner is similarly
            positioned to assert standing since Patent Owner has demanded royalties allegedly
            due under the parties’ License Agreement. However, the License Agreement
            additionally includes a “covenant not to sue” provision—which was not at issue in
            MedImmune—and we must consider the effect of that provision in our
            analysis. . . . The Supreme Court and the Federal Circuit have held [in Already and
            Organic Seed Growers] that a broadly-worded and unequivocal covenant not to sue
            for infringement may moot a dispute between the parties such that there no longer
            exists a “case or controversy” under Article III.

   (ECF No. 193-4 at 10) (citing Already, 568 U.S. at 93–95 and Organic Seed Growers, 718 F.3d at

   1357). While the PTAB ultimately concluded that the covenant not to sue eliminated MasterCard’s

   standing, that does not change the fact that the standing rules in this case are governed by the

   principles articulated in MedImmune and its progeny. So when the covenant not to sue eliminated

   MasterCard’s standing before the PTAB, it also estopped Alexsam’s claim for royalties in this

   Court.

            Alexsam calls this position “illogical.” (ECF No. 207 at 6–7). It argues that if the covenant

   not to sue precludes it from enforcing the terms of the license agreement, then the entire agreement



                                                     12
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 13 of 17 PageID #: 6084



   is unenforceable. (Id. at 6). The Court disagrees, for two reasons. First, it is worth noting that the

   Court’s determination is merely one of judicial estoppel. It does not make any findings with respect

   to contractual interpretation or the license agreement’s enforceability. In arguing for a broad

   interpretation of the covenant not to sue, Alexsam precluded itself from making contradictory

   arguments before this Court that would have provided MasterCard with standing before the PTAB.

   This says nothing about the agreement’s actual content or its enforceability. Second, Alexsam is

   merely estopped from enforcing the license agreement’s royalty obligations. It is not necessarily

   precluded from suing for breach of other provisions contained in the agreement. (But see

   Oct. R&R 17) (barring, on different grounds, a claim for breach of the forum selection clause).

          Alexsam also argues that MasterCard’s motion for summary judgment is procedurally

   defective, because MasterCard fails to assert a judicial estoppel defense in its amended answer.

   (ECF No. 195 at 6–8). This argument is unavailing. Judicial estoppel is “not an affirmative defense

   within the meaning of the federal rules,” but rather “an equitable doctrine invoked by the court at

   its discretion.” New Hampshire v. Maine, 532 U.S. 742, 750 (2001). Accordingly, MasterCard

   “has not waived judicial estoppel—nor could it.” Green v. Liberty Ins. Corp., 220 F. Supp. 3d 842,

   849 (E.D. Mich. 2016); see also Mirando v. U.S. Dept. of Treasury, 766 F.3d 540, 544 (6th Cir.

   2014) (applying judicial estoppel upon being invoked by the defendant in its reply brief for

   summary judgment).

          Finally, Alexsam argues that in the Second Circuit, judicial estoppel applies only to

   inconsistent factual positions, not inconsistent legal positions. However, the Second Circuit has

   not expressly held that judicial estoppel applies only to inconsistent factual positions,16 and recent



   16
      The Second Circuit often notes that judicial estoppel applies to inconsistent factual positions,
   but only where the case at hand involved inconsistent factual positions. See Bates v. Long Island
   R. Co., 997 F.2d 1028, 1037 (2d Cir. 1993); Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d
                                                    13
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 14 of 17 PageID #: 6085



   decisions in this Circuit cast doubt on that proposition. See Chevron Corp v. Donziger, 833 F.3d

   74, 127 (2d Cir. 2016); Signature Fin. LLC v. Chicago Elite Cab Corp., No. 216CV6063DRHSIL,

   2018 WL 1385896, at *4 (E.D.N.Y. Mar. 19, 2018) (noting that judicial estoppel applies “when a

   party has succeeded in maintaining a contrary legal position in another case.”); Embraer S.A. v.

   Dougherty Air Tr., LLC, 348 F. Supp. 3d 246, 257 (S.D.N.Y. 2018) (noting that the “legal/factual

   position distinction” in judicial estoppel is “adopted by some courts” but is not “settled

   law”), appeal withdrawn sub nom. Embraer S.A. v. Dougherty Air Tr., L.L.C., No. 19-171, 2019

   WL 7598901 (2d Cir. July 23, 2019); Lesser v. TIAA Bank, FSB, No. 19-CV-1707 (AJN), 2020

   WL 2570352, at *5 (S.D.N.Y. May 21, 2020) (noting that “[j]udicial estoppel is an equitable

   doctrine that prevents a party from improperly taking inconsistent legal positions”); Morgan Art

   Found. Ltd. v. Brannan, No. 18CV8231ATBCM, 2020 WL 469982, at *8 (S.D.N.Y. Jan. 28, 2020)

   (noting the same). Furthermore, while the question of whether judicial estoppel applies is generally

   a matter of regional circuit law, see Source Search Techs., LLC v. LendingTree, LLC, 588 F.3d

   1063, 1071 (Fed. Cir. 2009), the Court here is also persuaded by the Federal Circuit’s holding in

   Organic Seed Growers v. Monsanto Co. In that case, as here, the finding of judicial estoppel bore

   an essential relationship to a question of patent law. Organic Seed Growers, 718 F.3d at 1358 (“It

   is well-established that a party who successfully argues one position is estopped from later

   adopting a contrary position in a case involving the same patent.”). Notably, Organic Seed

   Growers was heard on appeal from another court in this Circuit. See Organic Seed Growers &

   Trade Ass’n v. Monsanto Co., 851 F. Supp. 2d 544, 550 (S.D.N.Y. 2012), aff’d, 718 F.3d 1350

   (Fed. Cir. 2013).




   113, 118 (2d Cir. 2004). It does not necessarily follow that the doctrine does not apply to
   inconsistent legal positions.
                                                   14
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 15 of 17 PageID #: 6086



          Alexsam is therefore judicially estopped from bringing a claim for royalties under the

   license agreement.17 A district court may grant summary judgment on the basis of judicial estoppel,

   which is reviewed only for abuse of discretion. See Marshall v. Honeywell Tech. Sys. Inc., 828

   F.3d 923, 928 (D.C. Cir. 2016) (collecting cases showing that a majority of circuits hold this view).

   MasterCard’s motion for summary judgment is therefore granted.18

              B. Plaintiff’s Motion to Dismiss

          Also pending before the Court is Alexsam’s motion to dismiss MasterCard’s counterclaims

   that the underlying patents are invalid, under Federal Rules of Civil Procedure 12(b)(1) and

   12(b)(6). (ECF No. 194). Alexsam argues that because it has only brought a claim for breach of

   contract (and not for patent infringement) there is no live case or controversy with respect to the

   patents’ validity. (ECF No. 194-1, 6–8).

          In the December R&R, Judge Gold recommended that the motion be denied under the law

   of the case doctrine. United States District Judge Brian M. Cogan, who was then presiding over



   17
      All three elements of judicial estoppel are satisfied. Alexsam advocated inconsistent positions
   by demanding royalties under the license agreement in this Court, while insisting before the PTAB
   that MasterCard did not have standing because it was not “charged with infringement.” As noted
   supra, a demand for royalties under a license agreement is a charge of infringement. See 35 U.S.C.
   § 321(a)(1)(B); 37 C.F.R. § 42.302(a). The PTAB adopted Alexsam’s position in its decision to
   dismiss MasterCard’s petition for covered business method review: “in determining whether
   MasterCard has met the standing requirement to initiate this [covered business method] review,
   we have . . . determine[d] that [MasterCard] has not been charged with infringement by
   [Alexsam].” (ECF No. 193-4 at 15). And Alexsam would gain an unfair advantage in this forum
   if it were not estopped: either the covenant not to sue prohibits any demand for royalties under the
   license agreement, or else MasterCard has standing before the PTAB to seek declaratory review.
   Alexsam cannot avail itself of these two contradictory positions.
   18
      Of course, summary judgment is not granted as to any other remaining issue. For instance, the
   Court makes no finding as to whether Alexsam is precluded from arguing that MasterCard failed
   to comply with other provisions of the license agreement, such as the reporting requirements.
   (Compl. ¶ 12). MedImmune is only concerned with the relationship between the patent holder’s
   claim for royalties and the licensee’s standing to seek declaratory relief. See MedImmune, 549 U.S.
   at 128.
                                                    15
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 16 of 17 PageID #: 6087



   this case, previously denied a motion by Alexsam to dismiss on standing grounds MasterCard’s

   patent counterclaims for a declaratory judgment of invalidity. (ECF No. 31 ¶ 2) (holding that

   “defendant’s counterclaims meet the requirements to bring claims for declaratory relief under the

   Declaratory Judgment Act.”). Judge Gold found that Alexsam’s instant motion to dismiss amounts

   to the same motion denied by Judge Cogan. (Dec. R&R 9). Alexsam objects, on the ground that

   the law of the case doctrine does not apply here. (ECF No. 205 at 2). The Court therefore reviews

   this portion of the December R&R de novo.

          Under the law of the case doctrine, the Court “should not reopen issues decided in earlier

   stages of the same litigation.” Agostini v. Felton, 521 U.S. 203, 236 (1997). Alexsam insists that

   Judge Cogan expressly deferred ruling on the question of standing. In support of this argument, it

   points to the following portion of Judge Cogan’s order:

          Whether declaratory relief is appropriate will depend, in part, on how the Court (or
          a jury) interprets the License Agreement, something the Court cannot do as a matter
          of law in the context of the current motion . . . If the Court determines that the
          interpretation of the License Agreement requires consideration of plaintiff’s
          patents, it may require recharacterization of some or all of Counts I through IV as
          affirmative defenses, or it may dismiss them without prejudice for defendant to
          raise the issues as the basis for denial of the allegations in plaintiff’s complaint.

   (ECF No. 31, ¶¶ 2–3). “This portion of the order makes it clear,” Alexsam argues, “that Judge

   Cogan deferred the question of whether MasterCard had standing to raise patent-related

   counterclaims.” (ECF No. 205 at 3).

          This is a misreading of Judge Cogan’s order, which clearly answers the standing question

   in the affirmative: “Counts I through IV of defendant’s counterclaims meet the requirements to

   bring claims for declaratory relief under the Declaratory Judgment Act.” (ECF No. 31 at 1). The

   excerpt Alexsam cites above refers to the question of whether declaratory judgment would

   ultimately be appropriate on the merits. Judge Gold therefore correctly applied the law of the case



                                                   16
Case 1:15-cv-02799-ILG-SMG Document 237 Filed 06/17/20 Page 17 of 17 PageID #: 6088



   doctrine. Alexsam muddles these two questions, arguing that “[t]he analysis of the issue of

   MasterCard’s standing to raise Declaratory Judgment counterclaims for non-infringement and

   invalidity is ripe for a decision.” (ECF No. 205 at 1). In any event, even if the law of the case

   doctrine did not apply, Judge Gold would have come to the same conclusion on Alexsam’s motion

   to dismiss. He determined that Alexsam’s objection to the December R&R relies heavily on case

   law that is nonbinding and unpersuasive. (Dec. R&R 10–11). Agreeing in full, this Court denies

   Alexsam’s motion to dismiss.

                                           CONCLUSION

          Accordingly, the June R&R is adopted in full. The Court accepts all of Judge Gold’s patent

   claim constructions. The October R&R is also adopted in full, and so Alexsam’s motion to file a

   supplemental complaint is DENIED. The December R&R is adopted only with respect to

   Alexsam’s motion to dismiss, which is DENIED. Alexsam is judicially estopped from demanding

   royalties under the license agreement, and so MasterCard’s motion for summary judgment is

   GRANTED.

          SO ORDERED.

   Dated: Brooklyn, New York
          June 17, 2020
                                               /s/
                                               I. Leo Glasser                U.S.D.J.




                                                  17
